DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant amended claims 1-2, 4, 6-15 and 17-19 to overcome the objection filed on 1/24/2022 The amendments overcome the objection. Therefore, the objection has been withdrawn.  

Response to Amendment
The amendment filed on 5/24/2022 has been entered. The applicant has amended the claims 1-2, 4, 6-15 and 17-19 and cancelled claims 3, 5, 16 and 20 Claims 1-2, 4, 6-15 and 17-19 are pending.

Response to Arguments
Applicant’s arguments filed on 5/24/2022 with respect to the rejection of independent claims 1 and 14 are based on new amendments. The arguments have been fully considered and is persuasive.

Reasons for Allowance
Claims 1-2, 4, 6-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 14 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a method  for measuring data for fitting an ophthalmic lens in a frame for an individual, comprising the following steps: placing the individual in a natural posture assumed by the individual when the individual looks straight ahead to the horizon without any visual or postural constraint; displaying a visual target with an adjustable position in a field of view of the individual; having the individual equipped with the frame adjust the position of the visual target in order to place the visual target straight ahead from the individual; and determining an intersection, with a surface representative of the lens once placed in the frame, of a line of sight of the individual looking at the visual target with the adjusted position, and determining said data for fitting an ophthalmic lens in a frame based on the intersection determined (claim 1 and 14); the prior art fails to teach, or reasonably suggest, wherein, a parameter representative of the natural posture of the individual is determined, said parameter representative of the natural posture comprising one or more angles of rotation of the head of the individual measured, or being deduced from the angles of rotation of the head in the natural posture determined in different situations, and wherein, a parameter representative of the posture of the individual looking at the visual target is determined and compared to the corresponding parameter representative of the natural posture [claim 1] and determining a parameter representative of a natural posture of the individual, said parameter representative of the natural posture comprising one or more angles of rotation of the head of the individual measured, or being deduced from the angles of rotation of the head in the natural posture determined in different situations, and determining a parameter representative of the posture of the individual looking at the visual target and comparing said parameter to the corresponding parameter representative of the natural posture [claim 14]; in combination of the other limitations of the claims 1 and 8.

Dependent claims 2, 4, 6-13 and 17-19 are also allowed due to their dependencies on independent claim 1, and dependent claim 15 is also allowed due to its dependency on independent claim 14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872